 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO A. VALENZUELA,                                 1:20-cv-01093-NONE-BAM (PC)

12                        Plaintiff,                       ORDER TO SHOW CAUSE REGARDING
                                                           DEFENDANTS’ FAILURE TO COMPLY
13            v.                                           WITH COURT ORDER

14    SANTIESTEBAN, et al.,                                (ECF No. 38)

15                        Defendants.                      SEVEN (7) DAY DEADLINE

16

17

18           Plaintiff Mario A. Valenzuela (“Plaintiff”) is a state prisoner who proceeded pro se and in

19   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

20   against Defendants Santiesteban, Rodriguez, and Alejo for excessive force in violation of the

21   Eighth Amendment and against Defendant Perez for failure to protect in violation of the Eighth

22   Amendment, arising from the incident on June 22, 2019.

23           On April 9, 2021, the Court granted Defendants’ motion to stay this civil action until

24   Plaintiff’s criminal charges in Kings County Superior Court, case number 20CM-1621, arising

25   from the same June 22, 2019 incident involved in this action, are resolved. (ECF No. 38.)

26   Defendants were directed to file a status report within ninety (90) days from the date of service of

27   that order, and every sixty (60) days thereafter, addressing the status of the criminal proceedings

28   until they are resolved. (Id. at 6.)

                                                       1
 1          Defendants’ first status report was due on or before July 8, 2021. A status report has not

 2   been received by the Court as of the date of this order.

 3          Accordingly, within seven (7) days from the date of service of this order, Defendants are

 4   HEREBY ORDERED to show cause by written response regarding Defendants’ failure to file a

 5   status report addressing the status of Plaintiff’s criminal proceedings, on or before July 8, 2021.

 6   Defendants may comply with this order by filing a status report in compliance with the Court’s

 7   April 9, 2021 order.

 8
     IT IS SO ORDERED.
 9

10      Dated:     July 12, 2021                                /s/ Barbara   A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
